Citation Nr: 0212683	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  99-13 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric disorder. 


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from February 1987 to December 
1987.  He also had prior active duty for training from July 
1983 to August 1983. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

FINDING OF FACT

The medical evidence shows that the veteran is first 
diagnosed with bipolar disorder to a compensable degree 
within the one-year presumptive period from discharge from 
service; and the evidence shows that the veteran currently 
suffers from bipolar disorder.


CONCLUSION OF LAW

A bipolar disorder is presumed to have been incurred during 
active service.  38 U.S.C.A. §§ 1131, 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159); 38 C.F.R. § 4.132, Diagnostic 
Code 9206 (1988) [now 38 C.F.R. § 4.130, Diagnostic Code 9432 
(2001)]; 38 C.F.R. §§ 3.303, 3.304(b), 3.307, 3.309 (2001). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claim Assistance Act of 2000 (VCAA) redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  The veteran received notice 
of the VCAA in April 2001 correspondence from the RO.  
Therein, the RO also provided notice of evidence VA would 
obtain and notice of additional action VA needed from the 
veteran in accordance with Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran received a copy of the March 
1999 rating decision and the June 1999 Statement of the Case.  
The RO obtained the veteran's service personnel records as 
well as service medical records covering both periods of 
service.  The RO also obtained Social Security Administration 
records and all private medical records identified by the 
veteran.  The veteran was afforded a VA examination in April 
2002.  The veteran indicated in his June 1999 Substantive 
Appeal (VA Form 9) that he wanted a hearing before the Board 
at the Central Office in Washington, D.C.  An August 2002 
Report of Contact indicates that the veteran requested 
additional time to consider hearing options.  No further 
contact from the veteran was made.  The veteran has not made 
the RO or the Board aware of any other evidence relevant to 
his appeal that needs to be obtained.  Based on the 
foregoing, the Board concludes that the duty to notify and 
duty to assist have been satisfied, and the Board will 
proceed with appellate review.  

Service medical records show that on entrance and discharge 
examination during the veteran's first period of service, no 
psychiatric disorder was diagnosed.  Trover Medical Center 
records dated from May 1984 to October 1984 show that the 
veteran received psychotherapy and the psychiatrist noted 
that the veteran exhibited manic behavior at times.  
Madisonville Medical Center records dated from October 1984 
to December 1984 show that the veteran was hospitalized for 
behavior control and diagnosed with post concussion syndrome.  
Service medical records for the veteran's second period of 
service show that on entrance examination, no psychiatric 
disorder was diagnosed.  Therefore, the veteran is entitled 
to the presumption of soundness as no pre-existing 
psychiatric disorder is shown by the evidence.  38 C.F.R. § 
3.304(b).  Medical records document behavioral problems 
during service, but no psychiatric disorder is diagnosed.  
The discharge examination and service personnel records show 
that although the veteran was discharged from military 
service due to a personality disorder diagnosed in October 
1987, the veteran's psychiatric status was deemed normal.  
The foregoing evidence shows that during and between the 
veteran's periods of active service, the veteran is diagnosed 
with various personality disorders that are considered 
congenital or developmental defects not subject to service 
connection.  38 C.F.R. § 3.303(c).  Accordingly, service 
connection for a personality disorder is not established.  

Communicare records show that the veteran is first diagnosed 
with a disorder that is subject to service connection in July 
1988.  Bipolar disorder is a psychosis subject to presumptive 
service connection.  38 C.F.R. §§ 3.307, 3.309.  The 
diagnosis is rendered within one-year from the veteran's 
discharge from service.  According to the VA Schedule of 
Ratings for mental disorders during the time the veteran is 
first diagnosed with bipolar disorder, evidence of mild 
impairment of social and industrial adaptability is required 
for a 10 percent rating.  38 C.F.R. § 4.132, Diagnostic Code 
9206 (1988).  Communicare records show that the veteran was 
hospitalized and that medication was prescribed.  Thus, the 
evidence tends to show that the disorder became manifest to 
at least a degree of 10 percent within the presumptive 
period.  Pennyroyal Center records and the April 2002 VA 
examination report show that the veteran is currently 
diagnosed with bipolar disorder.  The April 2002 examiner 
indicated that the full spectrum of the veteran's mental 
illness, bipolar disorder, was not demonstrated until after 
his discharge.  The requirements for establishing service 
connection for a disability on a presumptive basis have been 
met.  Accordingly, service connection for bipolar disorder is 
established.  


ORDER

Service connection for bipolar disorder is granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

